Case 2:21-cv-00731-JFW-JC Document 15 Filed 05/28/21 Page 1 of 2 Page ID #:75

                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                    WESTERN DIVISION

 TONI RAVEN, individually and on behalf of all                        CLASS ACTION
 others similarly situated,
                                                               Case No. 2:21−cv−00731−JFW
       Plaintiff,

 vs.

 K.U.S.H. (KINDER UNDERSTANDING
 SENSITIVE HEALING) COLLECTIVE d/b/a
 KUSH PHARM, a California corporation,

   Defendant.
 ______________________________________/

                           NOTICE OF DISMISSAL WITH PREJUDICE

           Plaintiff, Toni Raven, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), does

hereby dismiss this this action as follows:

           1.       All claims of the Plaintiff, Toni Raven, individually, are hereby dismissed with

prejudice.

           2.       All claims of any unnamed member of the alleged class are hereby dismissed

without prejudice.

Date: May 28, 2021

Respectfully Submitted,

/s/ Joshua Moyer
SHAMIS & GENTILE, P.A.
Joshua Moyer, Esq. (CA Bar No. 259908)
401 W A Street, Suite 200
San Diego, CA 92101
Telephone: 305-479-2299
jmoyer@shamisgentile.com



Counsel for Plaintiff and the Class
Case 2:21-cv-00731-JFW-JC Document 15 Filed 05/28/21 Page 2 of 2 Page ID #:76




                                    CERTIFICATE OF SERVICE

         I hereby certify that on May 28, 2021, I electronically filed the foregoing document with
 the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
 this day on all counsel identified below via transmission of Notices of Electronic Filing generated
 by CM/ECF or in some other authorized manner.

 Respectfully submitted,
                                       By:      Joshua Moyer

                                               Counsel for Plaintiff and the Class
